Title: From George Washington to Samuel Hanson, 8 June 1788
From: Washington, George
To: Hanson, Samuel (of Samuel)



Sir,
Mount Vernon June 8th 1788

Your letter of the 4th instant, which was delivered to me on my return from my late Journey, is now before me; and requires that I should say something in reply on a subject, in which I feel myself more embarrassed and more awkwardly situated than ever I have been before.
It is but Justice to my own feelings to observe, that I am conscious I have never been indisposed to do whatever might be in power in favor of those whose misfortunes had been unavoidably brought upon them, without any fault of their own. In this predicament, I doubt not, I was not a little concerned at an application for employment under a Government which does not yet exist, and with the Administration of which (in case it should be adopted and carried into execution,) it is much more than possible I may never be concerned. The chaos of uncertainty in which we are involved, and the impropriety of my anticipating events or hazarding opinions, would scarcely permit me to touch, however slightly, on these delicate topics.
These circumstances, I observe, had not entirely escaped your attention—you will not, therefore, think hard that I should mention the subject as peculiarly distressing and perplexing to

me. Delicacy forbids that I should enlarge as to myself—as to yourself, I will only add that I know nothing but that your character stands in the fairest possible point of light, and consequently cannot be actuated by any prejudice against your pretentions.
I beg, Sir, that the candour and freedom which I have used on this occasion may not be misinterpreted to give you any unintended and unnecessary anxiety; or to induce you to believe that I have taken in ill part the application, although I thought it to be altogether untimely and improper.
On the contrary you may rely upon my protestation, that I am in every personal consideration, with real esteem and Friendship. Sir, Your most Obedt and Most Hble Servant

Go. Washington

